Exhibit 10.1

Execution Version



AMENDMENT NO. 4 TO CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 4 TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is
dated as of August 1, 2020, by and among WILLIAMS INDUSTRIAL SERVICES GROUP
INC., a Delaware corporation (the “Company”), each of its direct and indirect
Subsidiaries set forth on the signature pages hereto as a “Borrower” (together
with the Company, collectively, the “Borrowers” and each individually, a
“Borrower”), MidCap Funding IV Trust, a Delaware statutory trust, individually
as a Lender and as Agent (in such capacity, together with its successors and
assigns, “Agent”) and the other financial institutions or other entities from
time to time parties to the Credit Agreement referenced below, each as a Lender.

RECITALS

A.          Agent, Lenders and Borrower have entered into that certain Credit
and Security Agreement, dated as of October 11, 2018 (as amended by that certain
Amendment No. 1 to Credit and Security Agreement dated as of October 16, 2019,
Amendment No. 2 to Credit and Security Agreement dated as of November 14, 2019
and effective as of November 13, 2019 and Amendment No. 3 to Credit and Security
Agreement dated as of January 13, 2020, the “Original Credit Agreement” and as
amended hereby and as it may be further amended, modified, supplemented and
restated from time to time, the “Credit Agreement”), pursuant to which the
Lenders have agreed to make certain advances of money and to extend certain
financial accommodations to Borrowers in the amounts and manner set forth in the
Credit Agreement.

B.          Borrower has requested, and Agent and all Lenders have agreed, to
amend certain provisions of the Original Credit Agreement, all in accordance
with the terms and subject to the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrower
hereby agree as follows:

1.          Recitals.  This Agreement shall constitute a Financing Document and
the Recitals and each reference to the Credit Agreement, unless otherwise
expressly noted, will be deemed to reference the Original Credit Agreement as
amended hereby.  The Recitals set forth above shall be construed as part of this
Agreement as if set forth fully in the body of this Agreement and capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement (including those capitalized terms used in the
Recitals hereto).

2.          Amendments to Original Credit Agreement.  Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Original Credit Agreement is
hereby amended as follows:

(a)         The following defined terms are hereby added to Section 1.1 of the
Original Credit Agreement in appropriate alphabetical order:

“Fourth Amendment Effective Date” means August 1, 2020.





MidCap / Williams / Amendment No. 4 to Credit Agreement

--------------------------------------------------------------------------------

(b)         Clause (k) of the definition of “Eligible Account” in Section 1.1 of
the Original Credit Agreement is hereby amended as follows:

“(k) the total unpaid Accounts of the Account Debtor obligated on the Account
exceed twenty percent (20%) (or, solely with respect to the Accounts owing by
Southern Nuclear Operating Company, (x) for the period beginning August 1, 2020
through August 1, 2021, sixty percent (60%) and (y) at all times thereafter,
fifty percent (50%)); provided that only the amount of the Accounts of such
Account Debtor exceeding any such applicable limitation shall be considered
ineligible.”

(c)         Section 2.2(f) of the Original Credit Agreement is hereby amended
and restated in its entirety as follows:

“(f)        Deferred Revolving Loan Origination Fee.  If Lenders’ funding
obligations in respect of the Revolving Loan Commitment under this Agreement
terminate for any reason (whether by voluntary termination by Borrowers, by
reason of the occurrence of an Event of Default or otherwise) prior to the
Commitment Expiry Date, Borrowers shall pay to Agent, for the benefit of all
Lenders committed to make Revolving Loans on the Closing Date, a fee as
compensation for the costs of such Lenders being prepared to make funds
available to Borrowers under this Agreement, equal to an amount determined by
multiplying the Revolving Loan Commitment by the following applicable percentage
amount:  2.00% for the first two years following the Fourth Amendment Effective
Date, 1.50% for the third year following the Fourth Amendment Effective Date,
and 1.00% thereafter; provided that no such fee shall be payable within 90 days
of the Commitment Expiry Date. All fees payable pursuant to this paragraph shall
be deemed fully earned and non-refundable as of the Closing Date.”

3.            Representations and Warranties; Reaffirmation of Security
Interest.  Each Borrower hereby confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to such Borrower as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct in all material respects (or, in the case of any representation or
warranty that is, by its terms, qualified by materiality, in all respects) as of
such earlier date.   Nothing herein is intended to impair or limit the validity,
priority or extent of Agent’s security interests in and Liens on the Collateral.
 Each Borrower acknowledges and agrees that the Credit Agreement, the other
Financing Documents and this Agreement constitute the legal, valid and binding
obligation of such Borrower, and are enforceable against such Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

4.          Conditions to Effectiveness. This Agreement shall become effective
as of the date on which each of the following conditions have been satisfied, as
determined by Agent in its sole discretion:

(a)         each Borrower shall have delivered to Agent this Agreement, executed
by an authorized officer of such Borrower;

(b)         all representations and warranties of Borrowers contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or



MidCap / Williams / Amendment No. 4 to Credit Agreement

--------------------------------------------------------------------------------

warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects (or, in the case of
any representation or warranty that is, by its terms, qualified by materiality,
in all respects) as of such earlier date (and such parties’ delivery of their
respective signatures hereto shall be deemed to be its certification thereof);
and

(c)         prior to and after giving effect to the agreements set forth herein,
no Default or Event of Default shall exist under any of the Financing Documents.

5.          [Reserved.]

6.          [Reserved.]

7.          Release.  In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, other than with respect to the
agreements of the Lenders specifically set forth herein, each Borrower,
voluntarily, knowingly, unconditionally and irrevocably, with specific and
express intent, does hereby fully and completely release, acquit and forever
discharge each of Agent, Lenders, and each their respective parents,
subsidiaries, affiliates, members, managers, shareholders, directors, officers
and employees, and each of their respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Released Parties”), of and from any
and all actions, causes of action, suits, debts, disputes, damages, claims,
obligations, liabilities, costs, expenses and demands of any kind whatsoever, at
law or in equity, whether matured or unmatured, liquidated or unliquidated,
vested or contingent, choate or inchoate, known or unknown, arising out of,
arising under or related to the Financing Documents that such Borrower has
against the Released Parties or any of them (whether directly or indirectly)and
that arise from events occurring before the date hereof.  Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and each Lender’s
decision to enter into this Agreement and agree to the modifications
contemplated hereunder, and has been relied upon by Agent and Lenders in
connection therewith.

8.          No Waiver or Novation.  The execution, delivery and effectiveness of
this Agreement shall not, except as expressly provided in this Agreement,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Original Credit Agreement, the other Financing
Documents or any other documents, instruments and agreements executed or
delivered in connection with any of the foregoing.  Nothing herein is intended
or shall be construed as a waiver of any existing Defaults or Events of Default
under the Credit Agreement or the other Financing Documents or any of Agent’s
rights and remedies in respect of such Defaults or Events of Default.  This
Agreement (together with any other document executed in connection herewith) is
not intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

9.          Affirmation.  Except as specifically amended pursuant to the terms
hereof, each Borrower hereby acknowledges and agrees that the Original Credit
Agreement and all other Financing Documents (and all covenants, terms,
conditions and agreements therein) shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by such Borrower. Each
Borrower covenants and agrees to comply with all of the terms, covenants and
conditions of the Original Credit Agreement and the other Financing Documents,
notwithstanding any prior course of conduct, waivers, releases or other actions
or inactions on Agent’s or any Lender’s part which might otherwise constitute or
be construed as a waiver of or amendment to such terms, covenants and
conditions.



MidCap / Williams / Amendment No. 4 to Credit Agreement

--------------------------------------------------------------------------------

10.        Miscellaneous.

(a)         Reference to the Effect on the Credit Agreement.  Upon the
effectiveness of this Agreement, each reference in the Original Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import
shall mean and be a reference to the Original Credit Agreement, as amended by
this Agreement.  Except as specifically amended above, the Original Credit
Agreement, and all other Financing Documents (and all covenants, terms,
conditions and agreements therein), shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by each Borrower.

(b)         Governing Law.  THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS
RELATING HERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW
OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

(c)         Incorporation of Credit Agreement Provisions.  The provisions
contained in Section 11.6 (Indemnification), Section 12.8(b) (Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

(d)         Headings.  Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

(e)         Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of this Agreement by facsimile or by electronic mail
delivery of an electronic version (e.g., .pdf or .tif file) of an executed
signature page shall be effective as delivery of an original executed
counterpart hereof and shall bind the parties hereto.

(f)         Entire Agreement.  This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(g)         Severability.  In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

(h)         Successors/Assigns.  This Agreement shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of the parties
hereto, subject to the provisions of the Credit Agreement and the other
Financing Documents.



MidCap / Williams / Amendment No. 4 to Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.



AGENT:

MIDCAP FUNDING IV TRUST,



as Agent







By:

Apollo Capital Management, L.P.,



its investment manager







By:

Apollo Capital Management GP, LLC,



its general partner







By:

/s/ Maurice Amsellem



Name: Maurice Amsellem



Title: Authorized Signatory





LENDER:

MIDCAP FUNDING IV TRUST,



as a Lender







By:

Apollo Capital Management, L.P.,



its investment manager







By:

Apollo Capital Management GP, LLC,



its general partner







By:

/s/ Maurice Amsellem



Name: Maurice Amsellem



Title: Authorized Signatory



[Signatures Continue on Following Page]





MidCap / Williams / Amendment No. 4 to Credit Agreement

--------------------------------------------------------------------------------

BORROWERS:





WILLIAMS INDUSTRIAL SERVICES GROUP INC.



GLOBAL POWER PROFESSIONAL SERVICES INC.



WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.



WILLIAMS INDUSTRIAL SERVICES, LLC



WILLIAMS SPECIALTY SERVICES, LLC



WILLIAMS PLANT SERVICES, LLC



WILLIAMS GLOBAL SERVICES, INC.



CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC



BRADEN HOLDINGS, LLC



STEAM ENTERPRISES, LLC



GPEG, LLC











By:

/s/ Randall R. Lay



Name:Randall R. Lay



Title:Chief Financial Officer



MidCap / Williams / Amendment No. 4 to Credit Agreement

--------------------------------------------------------------------------------